DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Reason for Allowance

Claims 1-19, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 03/18/2022 and a thorough search the closest prior arts Mohammed et al. (US 2014/0175440 A1), in view of Mikami (US 2004/0032203 A1), and in further view of Akimoto (US 2007/0108446 A1), and in further view of CHEN (US 2019/0064596 A1), and in further view of Arai (Patent No.: US 6,111,274 A), and in further view of Adachi et al. (Patent No.: US 5,631,664 A), and in further view of MATSUMOTO et al. (US 2017/0170333 A1), and in further view of Beatty et al. (US 2003/0020397 A1), and in further view of Calder et al.  (US 2010/0032687 A1), and in further view of CHO et al. (US 2007/0170446 A1), and in further view of Chou et al. (US 2017/0005235 A1), and in further view of Marshall (US 20020196725 A1), and in further view of Thurk et al. (US 20040245912 A1), and in further view of Hung et al. (US 20040256983 A1), and in further view of Albrecht et al. (US 20040262620 A1), and in further view of White et al. (US 20060233969 A1), and in further view of ROQAN et al. (US 20180222766 A1), and in further view of Ryu et al. (US 20110133175 A1), and in further view of Ishizaki (US 20050017261 A1), and in further view of Kumazawa et al.(US  20090128005 A1), and in further view of ZHANG et al.( US 20210384454 A1), and in further view of NOMURA et al. ( US 20060244373 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the hole transporting layer is only an oxide film, the light emitting layer is only an oxide film, and the electron transporting layer is only an oxide film as claimed in claim 1. 

The dependent claim 2-19, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628